Order entered June 25, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00732-CV

                  IN RE STEPHEN AARON BERGENHOLTZ, Relator

                Original Proceeding from the 366th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 366-51444-2008

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We GRANT relator’s request to seal the petition and records.


                                                   /s/   MICHAEL J. O'NEILL
                                                         JUSTICE